1
2
3
4                                              JS6

5
6
7
8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    TERRY LEESHAWN LEWIS,                          Case No. 2:19-cv-07891-JAK (SHK)
12                               Plaintiff,
                                                     JUDGMENT
13                      v.
14    LOS ANGELES COUNTY, et al.,
15                                Defendant.
16
17
18         Pursuant to the Order Dismissing Action Without Prejudice,
19         IT IS HEREBY ADJUDGED that this action is DISMISSED, without
20   prejudice.
21
22   Dated: January 2, 2020
                                              JOHN A. KRONSTADT
23                                            United States District Judge
24
25
26
27
28
